In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-3765

JOSEPH L AKE, individually and on behalf
of all persons similarly situated,
                                       Plaintiff-Appellant,
                              v.

L ANGDON D. N EAL, et al.,
                                               Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 07 C 2742—Robert W. Gettleman, Judge.



  A RGUED S EPTEMBER 14, 2009—D ECIDED N OVEMBER 6, 2009




  Before E ASTERBROOK, Chief Judge, and B AUER and
E VANS, Circuit Judges.
   E VANS, Circuit Judge. The Duck Test holds that if it
walks like a duck, swims like a duck, and quacks like a
duck, it’s a duck. Joseph Lake, the plaintiff in this suit,
flunks the Duck Test. He says, in effect, that if it walks
like a duck, swims like a duck, and quacks like a duck,
it sure as heck isn’t a duck.
2                                              No. 08-3765

  The crux of Lake’s argument in this appeal is that a
voter registration form is actually a motor vehicle rec-
ord. He argues that the Chicago Board of Election Com-
missioners (Board) violated the Driver’s Privacy Protec-
tion Act (DPPA) 1 —which regulates motor vehicle
records—by disclosing personal information it obtains
from voter registration records that were completed at
an office of the Illinois Department of Motor Vehicles
(DMV). After a parallel claim in state court was dismissed
with prejudice, Lake instituted this class action suit
against the Board. Recognizing a fatal flaw in Lake’s
argument, the district court granted the defendants’
motion to dismiss for failure to state a claim.
  Because this case comes to us on an appeal from an
order granting a motion to dismiss for failure to state a
claim, we accept as true all well-pleaded facts alleged,
drawing all possible inferences in the plaintiff’s favor.
Lachmund v. ADM Investor Servs., Inc., 191 F.3d 777, 782
(7th Cir. 1999). Here are the facts.
  In 1998, Lake applied for a driver’s licence at an office
of the Illinois DMV. Pursuant to the National Voter
Registration Act (NVRA),2 he exercised an option to
register to vote at the same time. He filled out and sub-
mitted a voter registration form, which was attached to
the driver’s license application. The completed voter
registration form was transmitted to the Board. In 2007,
a fellow named Peter Zelchenko acquired Lake’s personal


1
    18 U.S.C. §§ 2721-25.
2
    42 U.S.C. § 1973.
No. 08-3765                                                  3

information—he says it was his name, date of birth, sex,
address, former address, phone number, and social secu-
rity number 3 —by simply asking the Board for it. Zelchenko
informed Lake that he acquired his personal information
from the Board.
  Lake raises two issues on appeal, but we need only
discuss one: Did his complaint state a cause of action
under the DPPA?
  The district court dismissed the complaint for failure
to state a claim after it determined that a voter registra-
tion form filled out at the DMV under the NVRA is not
a motor vehicle record under the DPPA. We review
grants of motions for failure to state a claim de novo.
Hickey v. O’Bannon, 287 F.3d 656, 657 (7th Cir. 2002).
  A bit of background on the two statutes is necessary.
The DPPA regulates the ways a DMV can disclose infor-
mation. Congress passed the DPPA in response to
safety and privacy concerns stemming from the ready
availability of personal information contained in state
motor vehicle records. The most prominent example of
the realization of these concerns was the 1989 murder of
actress Rebecca Schaeffer, star of the television series
“My Sister Sam.” See 137 Cong. Rec. 27, 327 (1993). An
obsessed fan stalked and killed the actress, in her own
apartment, after he obtained her unlisted address from


3
  Although we are required to accept as true the facts as pled,
we have a hard time believing that the Board, in this day and
age, would intentionally release a registered voter’s social
security number.
4                                                  No. 08-3765

the California DMV. The second statute, the NVRA,
allows eligible citizens to register to vote while applying
for a driver’s license. Congress passed the NVRA to
(1) make it easier to register to vote and (2) to help
protect the integrity of the process by ensuring that
accurate voter registration rolls are maintained.
  The basis for plaintiff’s claim is § 2724 of the DPPA,
which creates a private cause of action against “[a] person
who knowingly obtains, discloses or uses personal infor-
mation, from a motor vehicle record, for a purpose not
permitted under this chapter . . . .” The DPPA defines
a motor vehicle record as “any record that pertains to a
motor vehicle operator’s permit, motor vehicle title,
motor vehicle registration, or identification card issued
by a department of motor vehicles[.]” The issue for us
is whether the voter registration form that Lake filled
out at the DMV is a “motor vehicle record” under the
DPPA. It qualifies as such only if it “pertains” to one of
the documents mentioned in the statute.
  The plain language of both statutes makes it clear that
a voter registration form filled out pursuant to the
NVRA does not “pertain” to any of the listed DMV docu-
ments. The dictionary tells us that “pertain” means “to
belong as a part, member, accessory, or product.” 4 The
voter registration form, which is filled out separately
and at the applicant’s option, is not a part, member,
accessory, or product of a motor vehicle operator’s per-
mit. Other than the fact that it is filled out simultaneously


4
    Merriam-Webster’s Collegiate Dictionary (11th ed. 2004).
No. 08-3765                                                     5

with a driver’s license application, the voter form has
nothing to do with, nor does it “pertain” to, a motor
vehicle operator’s permit.
   Finally, we would not accept Lake’s argument even if a
literal interpretation of the DPPA would seem to
compel it because that would “lead to an absurd
result . . . . ” Castellon-Contreras v. INS, 45 F.3d 149, 153 (7th
Cir. 1995) (citing Born v. United States, 498 U.S. 1126 (1991)).
The Board receives voter registration forms from a
variety of sources. The Illinois DMV, pursuant to the
NVRA, is one such source. All voter registration forms
contain the same basic information, which the Board
must—according to Illinois state law—make available
to the public. See 10 Ill. Comp. Stat. Ann. 5/6-35 (2009).
Accepting Lake’s argument would lead to an absurd
situation: the Board violates federal law when it
discloses the personal information it receives from the
DMV pursuant to the NVRA but does not violate
federal law when it discloses the same personal informa-
tion it receives from other sources. This result also
likely contravenes the purpose of the NVRA, which is to
increase voter registration in federal elections. If it is
against federal law for the Board to disclose the voter
information it receives from the DMV, but against state
law to not make it publicly available, the Board will
likely be forced to stop accepting voter registration
forms received from the DMV. That would nullify an
important purpose of the NVRA.
  Since a voter registration form filled out at the DMV is
not a motor vehicle record under the DPPA, the Board
6                                                  No. 08-3765

could not have violated the DPPA by disclosing Lake’s
personal information to the extent that it did.
    Accordingly, the judgment of the district court is AFFIRMED.




                              11-6-09